Citation Nr: 0208697	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a pneumothorax as a result of a procedure 
performed during hospitalization at a VA Medical Center 
(VAMC) from September 24, 1994 to October 2, 1994.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
pneumothorax as a result of a procedure performed during 
hospitalization at the Durham, North Carolina VAMC from 
September 24, 1994 to October 2, 1994.  

In June 2000, the Board determined that the veteran's claim 
was well grounded and remanded the case to the RO for 
additional development of the evidence.  

It is noted that in January 2001 the veteran filed an 
application to reopen a claim of service connection for 
hepatitis.  (The RO previously denied a claim of service 
connection for hepatitis in a January 1994 decision.)  

As this matter has not been developed by the RO, and as it is 
not inextricably intertwined with the issue currently on 
appeal, it is not before the Board for appellate 
consideration.  

This matter is referred to the RO for further appropriate 
consideration.  




FINDING OF FACT

No additional disability claimed as due to residuals of a 
pneumothorax was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or by an event 
not reasonably foreseeable, in connection with a procedure 
performed during hospitalization at the Durham, North 
Carolina VAMC from September 24, 1994 to October 2, 1994.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a pneumothorax as a result of a procedure 
performed during hospitalization at the Durham, North 
Carolina VAMC from September 24, 1994 to October 2, 1994 are 
not met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Background

The veteran served on active duty from January 1967 to 
September 1970.  

The records show that, in August 1993, the veteran was 
hospitalized at the VA for three days in order to undergo a 
liver biopsy.  His discharge diagnoses were probable post-
necrotic cirrhosis, history of hepatitis B and C, probable 
portal hypertension, possible hemochromatosis, hematuria and 
proteinuria.  

On a November 1993 VA examination, the veteran was diagnosed 
with hepatitis, cirrhosis of the liver and a low back 
condition.  

The records show that, in September 1994, the veteran was 
admitted to the Durham VAMC with complaints of worsening 
shortness of breath.  It was noted that he had a history of 
positive hepatitis tests, liver biopsies showing cirrhosis, 
progressive lower extremity edema and now ascites over the 
last nine months.  It was also noted that there was some 
discussion in the gastrointestinal (GI) clinic regarding 
placement of the veteran on the liver transplant list.  

About a week prior to his admission, it was noted that he was 
seen in the emergency room and diagnosed with bronchitis (a 
chest X-ray study was normal at that time).  Over the two 
days prior to his admission, he noted increased shortness of 
breath, dyspnea on exertion and two pillow orthopnea.  On the 
day of admission, he also noted paroxysmal coughing 
associated with significant increase in shortness of breath.  

At the time of his admission on September 24, 1994, the 
veteran was in mild respiratory distress with obvious 
ascites.  He also had 2+ pitting edema to the mid-shin.  The 
diagnoses of a physical examination on admission was pleural 
unilateral effusion and cirrhosis.  He underwent a 
thoracentesis twice for relief of his symptoms.  

It was noted that the benefits, risks and protocol of such 
procedure were explained to the veteran beforehand.  After 
the procedure, a chest X-ray study revealed a small right 
pneumothorax.  He subsequently had progressively improving 
respiratory symptoms with aggressive diuresis.  He also had 
progressive improvement in his pleural effusion and in his 
ascites.  There were no further mentions of pneumothorax on 
subsequent chest X-ray study.  With progressively improving 
respiratory status and a follow-up GI clinic appointment four 
days after discharge, the veteran was discharged home in good 
condition.  

The veteran was discharged from the hospital on October 2, 
1994 with diagnoses of hepatic hydrothorax; hepatic failure 
(hepatitis B and C positive and hemochromatosis); and portal 
hypertension, ascites and peripheral edema.  

An October 1994 VA outpatient record indicates that the 
veteran reported that he was feeling well with no complaints 
(other than questions regarding the adjustments of his 
diuretics).  He reported that he had lost some weight since 
his hospital discharge (which was likely thought to be 
related to fluid loss).  

In April 1995, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
pneumothorax as a result of a procedure performed during 
hospitalization at the Durham, North Carolina VAMC from 
September 24, 1994 to October 2, 1994.  

A May 1995 VA outpatient record indicates that the veteran 
complained of shortness of breath and dyspnea on exertion at 
100 feet.  He also reported a discomfort in his chest 
("filling up") and two pillow orthopnea.  A physical 
examination revealed a dull chest to percussion, ascites, and 
3+ edema in the extremities.  He was to undergo a chest X-ray 
to rule out effusion and his diuretics were to be increased.  

In a May 1995 statement, a VA doctor, indicated that the 
veteran was under his care in the Gastroenterology Clinic at 
the Durham VA Hospital.  He stated that the veteran had 
cirrhosis (liver failure) related to hemochromatosis (a 
congenital disease) and hepatitis C infection.  He noted that 
his cirrhosis had been complicated by ascites and pleural 
effusions related to the ascites, and that he had significant 
respiratory compromise related to the pleural effusions.  He 
also noted that the veteran suffered a pneumothorax (lung 
collapse) related to a therapeutic procedure to remove fluid 
from his lung.  

The doctor stated that the veteran was currently being 
evaluated for cardiac failure which was as yet unexplained.  
He noted as well that the veteran was disabled by shortness 
of breath related to his lung problems.  

In an October 1995 decision, the RO denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151.  (This 
decision was made based on regulations in effect prior to 
October 1, 1997.)  The veteran did not perfect his appeal of 
the decision in a timely manner.  

The VA medical records dated in 1996 show that the veteran 
was hospitalized in March 1996 for treatment of pulmonary 
hypertension.  He was again hospitalized in July 1996 (for a 
week) and from August to September 1996 (for three weeks) 
with complaints of increasing shortness of breath.  It was 
noted in the hospital records that the veteran had been 
rejected for a liver transplant due to his pulmonary 
hypertension.  His discharge diagnoses were cirrhosis and 
end-stage liver disease secondary to hepatitis B and C with 
refractory ascites, and pulmonary hypertension.  

In May 1998, the RO received the veteran's application to 
reopen his claim for compensation under 38 U.S.C.A. § 1151 
for residuals of a pneumothorax as a result of a procedure 
performed during hospitalization at the Durham, North 
Carolina VAMC from September 24, 1994 to October 2, 1994.  

In a May 1998 decision, the RO denied compensation under 38 
U.S.C.A. § 1151 for residuals of a pneumothorax as a result 
of a procedure performed during hospitalization at the 
Durham, North Carolina VAMC from September 24, 1994 to 
October 2, 1994.  

In June 2000, the Board remanded the case to the RO for 
additional development of the evidence.  

In November 2000, the RO received medical records from Durham 
VAMC dated from 1995 to 2000.  The nonduplicative records 
show inpatient and outpatient treatment for various 
disabilities, principally cirrhosis secondary to hepatitis C 
infection, severe pulmonary hypertension, right heart 
failure, and chronic renal insufficiency.  

On a January 2001 VA examination, the examiner noted in the 
veteran's medical history that he had a history of 
hemochromatosis of hepatitis B and hepatitis C and portal and 
pulmonary hypertension with ascites and hydrothorax (pleural 
effusions greater on the right than on the left).  He noted 
that the veteran was hospitalized in September 1994 due to 
shortness of breath and that he had evidence of increasing 
amounts of fluid while at the Durham VAMC, where he underwent 
a number of therapeutic and diagnostic procedures, including 
paracenteses and a thoracentesis.  

The examiner noted that, as was standard custom following the 
removal of fluid from the chest, a chest X-ray study was 
obtained which showed a small right hydropneumothorax 
(indicating that the lung was inadvertently punctured during 
the thoracentesis).  The examiner found that this was a very 
well recognized and common occurrence during a thoracentesis 
which was frequently very difficult, if not impossible, to 
completely avoid.  (He stated that this was almost certainly 
explained to the veteran prior to the procedure as it was 
such a common occurrence.)  

The examiner noted further that subsequent chest examination 
in the hospital and recent examination had not revealed any 
mention of the pneumothorax, indicating that ("as in an 
overwhelming majority of the cases") the lung re-expanded 
itself and did not have any further pneumothorax.  

The examiner also noted that the veteran dated his problems 
with shortness of breath to the time of his VA 
hospitalization.  The examiner noted, however, that the 
medical records showed that the veteran was admitted to the 
hospital due to shortness of breath and that physician's and 
nurse's notes following the procedure at issue showed that 
the veteran was somewhat better.  He noted that, since the 
hospitalization in question, the veteran had been treated 
very aggressively with medical therapy including a variety of 
diuretics and other medications and had been fairly well 
stabilized from the standpoint of the production of ascites 
and pleural effusions.  

In addressing the 1995 statement of the VA doctor (who 
indicated that the veteran suffered some disability from the 
thoracentesis), the examiner opined that it was his belief 
that the veteran's pneumothorax was caused by the 
thoracentesis which was not due to any kind of carelessness 
or any other malfeasance.  He stated that pneumothorax was 
"a recognized, very common complication of the removal of 
thoracic pleural effusions and [was] very difficult, if 
impossible, to completely avoid."  He stated that any 
disability the veteran might have suffered was very minor and 
short lived and was certainly not a factor in his present 
situation.  

On an examination, the veteran was noted to have continued 
extreme shortness of breath with pedal edema (if he did not 
take his medication).  He had signs indicating end-stage 
liver disease status.  He had a protuberant abdomen.  There 
was no gross obvious evidence of significant pleural 
effusion.  

The diagnosis was that of end-stage liver disease secondary 
to cirrhosis questionably secondary to hemochromatosis, 
hepatitis B, hepatitis C with ascites and pleural effusions, 
status-post thoracentesis with small right pneumothorax, 
resolved.  

The examiner reiterated his belief that the right 
pneumothorax was caused by the thoracentesis but that it was 
not avoidable under the circumstances and did not indicate 
any evidence of carelessness or lack of proper skill or error 
in judgment or any evidence of fault.  He also believed that 
any disability suffered by the veteran was minimal and 
temporary and had not persisted since the resolution of the 
pneumothorax, which he stated had almost certainly occurred 
shortly thereafter and had not been noted on any examination 
since that time.  

In a letter received in February 2001, the veteran claimed 
that his physical problems since September and October 1994 
were the responsibility of VA.  

In a February 2001 letter, the RO notified the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), explaining 
its duties under the new law which included notifying him 
about his claim and the evidence needed for such and 
providing reasonable assistance in obtaining evidence for his 
claim.  

In an April 2001 statement, Victor Tapson, M.D., a pulmonary 
hypertension specialist at Duke University Medical Center, 
indicated that the veteran's pulmonary arterial hypertension 
was most likely related to his hepatitis C cirrhosis.  He 
noted that the veteran was severely dyspneic upon exertion, 
had difficulty in performing his activities of daily living, 
and was even short of breath at rest.  He also described the 
further evaluation and treatment of the veteran's disability.  

In another April 2001 statement, Lee Maddox, M.D., of Duke 
University Medical Center, indicated that the veteran was 
recently diagnosed with severe pulmonary hypertension 
secondary to his hepatitis C infection.  He explained that, 
because the pressures in his lungs were so very high, the 
veteran's right heart was unable to pump blood through the 
lungs to the left heart, which was responsible for pumping 
blood to the rest of the body.  The doctor noted that the 
veteran's disability was substantial and that he could at 
best walk 10 feet to 15 feet before stopping due to his 
shortness of breath.  He expressed the hope that the veteran 
would be considered by the VA hospital for liver 
transplantation.  

In a December 2001 statement, William Yancy, M.D., the 
veteran's primary care physician at the VA, indicated that 
the veteran had end-stage liver disease.  He also noted that 
the veteran suffered from severe pulmonary hypertension, 
congestive heart failure and chronic renal insufficiency, all 
of which likely resulted from his liver failure.  He stated 
that the veteran's condition was stable but that he was 
unable to work due to the severity of his illnesses.   

In a statement received by the RO in February 2002, a VA 
doctor described the veteran's medical conditions, which 
included cirrhosis, hepato-pulmonary syndrome with resulting 
severe pulmonary hypertension, atrial flutter and renal 
insufficiency.  He stated that, due to his pulmonary 
hypertension and other comorbidities, the veteran had 
severely limited exertional capacity.  He stated that when 
last seen the veteran was using a wheelchair.  He stated that 
the veteran could walk only short distances, was unable to 
perform activities requiring even mild exertion, and was 
limited by shortness of breath.  

The RO received medical records from Durham VAMC dated from 
November 2000 to January 2002, showing inpatient and 
outpatient treatment for various disabilities, principally 
severe pulmonary hypertension, atrial (heart) flutter, 
hepatic cirrhosis, and chronic renal insufficiency.  


II. Legal Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in May 1998), Statement of the Case (in 
October 1998), and Supplemental Statements of the Case (in 
November 2001 and March 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  The RO has also sought a medical 
opinion from the VA in January 2001 regarding the issue at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to residuals of a pneumothorax 
performed during hospitalization at the Durham, North 
Carolina VAMC from September 24, 1994 to October 2, 1994.  He 
maintains that his physical problems since the VA 
hospitalization are the responsibility of the VA.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his current claim in May 1998, and 
thus the new version of the law applies to this case.  
VAOPGCPREC 40-97.  

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).  

The evidence demonstrates that, prior to the September to 
October 1994 VA hospitalization, the veteran had a history of 
various disabilities including hepatitis, cirrhosis of the 
liver and progressive lower extremity edema.  At the time of 
his admission to the hospital in September 1994, he was 
complaining of a significant increase in shortness of breath.  

A physical examination showed that he was in mild respiratory 
distress with obvious ascites, and the diagnosis was pleural 
unilateral effusion and cirrhosis.  He underwent 
thoracentesis twice to relieve his symptoms, and although an 
initial chest X-ray study revealed a small right pneumothorax 
after the procedure, the veteran thereafter had progressive 
improvement in his pleural effusion and ascites.  Subsequent 
chest X-ray studies did not reveal a pneumothorax.  

After his discharge from the VA hospital in October 1994, the 
veteran was seen a few days later for a follow-up, at which 
time he was generally feeling well.  

The medical records do not suggest that the procedure 
performed during the VA hospitalization from September 24 to 
October 2, 1994, which resulted in a pneumothorax, involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault, or an event not reasonably 
foreseeable.  All indications are that the 1994 VA hospital 
procedure and subsequent treatment were within the standards 
of sound medical practice and that nothing unforeseen 
occurred in the course of treatment.  

Moreover, there is no medical evidence that the pneumothorax 
persisted or contributed to additional disability.  This was 
the opinion of a VA doctor who in January 2001 reviewed the 
veteran's claim and pertinent medical records.  

There is not another medical opinion of record which 
addresses the issue presented in this case and is based on a 
comprehensive review of the record.  

The VA and private medical records, dated after the VA 
hospitalization in question, show ongoing problems with 
chronic disabilities of cirrhosis and end-stage liver 
disease, pulmonary hypertension, right heart failure and 
renal insufficiency.  

However, these records do not indicate additional disability 
arising from alleged VA fault or an event not reasonably 
foreseeable at the time of the veteran's VA hospitalization 
from September to October 1994 . 

The weight of the credible evidence demonstrates that no 
additional disability claimed as due to residuals of a 
pneumothorax was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with a 
procedure performed during hospitalization at the Durham VAMC 
from September 24, 1994 to October 2, 1994.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in September and October 1994.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a pneumothorax as a result of a procedure 
performed during hospitalization at a VAMC from September 24, 
1994 to October 2, 1994 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

